Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.

The amendment of 1/5/22 and 1/20/22 has been entered.  Claims 1, 5-7, 11, 13-17, and 19-21 are pending.


Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 5, 7, 11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2017/0361632 Toyama et al. in view of US Pat. Application Publication No. 2009/0169762 Szajewski et al.

Regarding claims 1, 7, 11, 17, and 19:

Toyama discloses aqueous inkjet inks containing water, colorant, and organic solvents which function as humectant and give good drying property.  See Toyama, paragraphs [0047], [0048], particularly noting the propylene glycol and triethylene glycol, and [0050].  The pigments include black, yellow, magenta, and cyan.  See Toyama, paragraph [0061].  The amount of water is preferably 10 to 90 percent by mass, which includes amounts falling within the scope of the instant claims.  Toyama exemplifies the use of 1,2-propanediol with no glycerol.  See Toyama, Tables 1 and 2, noting the amounts of 1,2-propanediol and that there is no exemplified glycerol.  Additional components of the inks of Toyama are encompassed by the open language of the instant claims, such as “comprising” as it applies to the inks.
The combination of the inks of Toyama is the instantly claimed ink set.  Note Toyama, Fig. 3, items 304K, 304C, 304M, and 304Y, which would have been understood by the ordinary skilled artisan to be the printheads with black, cyan, magenta, and yellow inks respectively.  This combination of inks gives the “ink set” requirement of the instant claims, particularly when considered with the black, yellow, magenta, and cyan pigments of Toyama paragraph [0061] coupled with the fact that the inkjet industry conventionally and commercially sells inkjet inks in sets of black, cyan, magenta, and yellow.


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the ink sets of Toyama which fall within the scope of the instant claims because Toyama encompasses inks of black, cyan, magenta, and yellow, which constitute a typical inkjet ink set, Toyama discloses the preferred use of up to 90 percent by mass water (Toyama, paragraph [0097]), of which 90 percent by mass necessitates that the amount of water miscible humectant is less than 10 weight percent, colorant, and organic solvent, which includes the exemplified 1,2-propanediol and the disclosed triethylene glycol, which functions as humectant (Toyama, paragraphs [0048] and [0050]), Szajewski exemplifies the use of the higher amounts of water of Toyama and the instant claims showing that it is known to use the upper amounts of water of Toyama in similar inks as those of Toyama, it is clear from Toyama, paragraph [0056] that one would want to maximize the amount of organic solvent at the higher amounts of water to achieve the largest possible humectant function and would therefore choose amounts of organic solvent of Toyama of more than 3 weight %, including amounts of 4 to 8 weight% of the instant claim 7 and 5 to 10 weight % of the instant claim 11, and these inks encompassed by Toyama which fall within the scope of the instant claims would have been expected to give inks having the properties of the inks of Toyama, including the properties specifically discussed in Toyama and the properties inherent to the inks of Toyama, including predictable degrees of humectant properties and predictable viscosities, colors, shades, and chromas.  The use of 1,2-propanediol disclosed by Toyama is exemplified and therefore is taken 

No unexpected result is seen stemming from the instantly claimed combinations of ingredients and amounts which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

The maximum amounts of water and solvent of Toyama with the lowest amounts of solids is expected to minimize the viscosity of Toyama’s inks making them have dynamic viscosities close to that of water and which necessarily fall within the scope of the instant claim 17.

Toyama in view of Szajewski thereby makes obvious the instant claims 

Regarding claim 5:

Toyama discloses using cyan pigment at paragraph [0061], which is the blue pigment of the instant claim 5.  Toyama also discloses using green, orange, white, red, blue, and violet pigments in paragraphs [0061], [0062], and [0065].  The pigments are used in amounts of0.1 to 15 percent by mass of the inks.  See Toyama, paragraph [0067].  The blue, i.e. cyan, inks of 
It would also have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the pigments and amounts thereof of the instant claim 3 with the 1,2-propanediol of the instant claim 3 in the inks of the ink sets of Toyama because they are encompassed by Toyama, as discussed above, inks having the same or similar liquid carrier would have been expected to be more compatible upon printing and to be printable by the same printer, which provides an inkjet droplet based upon the characteristics of the ink, including boiling point, viscosity, and surface tension, and such inks would have been expected to give only predictable results, including predictable color, shade, chroma, hue, viscosity, surface tension, and boiling point.

Regarding claim 13:

Toyama does not limit the acid numbers of their acrylic or polyurethane resins of paragraphs [0081]-[0094], [0246], and [0259]-[0266].  The smaller particle sizes of Toyama, paragraph [0089] indicate higher amounts of solubilizing groups which are acid salt groups for the anionic polymers.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the resin particles of Toyama having acid numbers within the scope of the instant claim 1 because such resin particles are encompassed by Toyama and disclosed by Szajewski for use in similar inkjet inks to those of Toyama at paragraphs [0052] and [0054], 

Regarding claims 14-16 and 20:

Where the pigments of Toyama contain the anionic groups of Toyama, paragraph [0069], the pigments of Toyama are anionically stabilized which falls within the scope of the instant claims 14-16 and 20.


3.     Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2017/0361632 Toyama et al. in view of US Pat. Application Publication No. 2009/0169762 Szajewski et al., as applied to claims 1, 5, 7, 11, 13-17, 19, and 20 in paragraph 2 above, further in view of US Pat. Application Publication No. 2017/0145232 Bauer et al. and US Pat. No. 9828514 Lussier et al.



Toyama and Szajewski do not specify both the d50 and d95 volume average particle diameters.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed inksets having the d50 and d95 volume average particle diameters of the instant claims 6 and 21 because the lower d50 volume average particle diameters of Toyama, paragraph [0078] encompass the instantly claimed relatively large d95 volume average particle diameters of the instant claims, Bauer, paragraph [0072] discloses pigments having the instantly claimed d50 and d95 volume average particle diameters of the instant claims 6 and 20 in similar inkjet inks as those of Toyama, Lussier, column 4, line 57 to column 5, line 12 discloses pigments having the instantly claimed d50 and d95 volume average particle diameters of the instant claims 6 and 18-20 in similar inkjet inks as those of Toyama, and the properties of the pigments having the d50 and d95 volume average particle diameters of the instant claims 6 and 20 of Bauer and Lussier would have been expected in the inksets of Toyama.

The examiner sees no showing of any unexpected result stemming from the use of the instantly claimed inksets over the inksets of Toyama which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest inks of 


Response to Applicant’s Arguments

4.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 2 and 3 above:

The applicant’s arguments of their response of 1/5/22 have been fully considered but are not persuasive for the reasons stated in the above rejections, for the full teachings of the above cited prior art, and because they do not address the above rejections based on the newly cited prior art.

The examiner sees no showing of any unexpected result stemming from the use of the instantly claimed inksets over the inksets of Toyama in view of Szajewski which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest inks of Toyama.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762